                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION


MICHAEL DEWAYNE MILLER,                                Civil Action No. 4:19-cv-00018

                  Plaintiff,
                                                          NOTICE OF REMOVAL
       vs.

GERBER COLLISION (NORTHEAST),
INC., BOYD GROUP (U.S.), INC., AND
CHRISTOPHER HARDIN,

                  Defendants.



       Defendants Gerber Collision (Northeast), Inc. (Gerber Collision) and Boyd Group (U.S.),

Inc. (Boyd Group) (together, Defendants) file this Notice of Removal in accordance with 28

U.S.C. §§ 1331, 1441, and 1446 and hereby remove this action from the General Court of Justice

of Craven County, Superior Court Division, North Carolina to the United States District Court

for the Eastern District of North Carolina. In support of Defendants’ Notice of Removal,

Defendants state as follows:

       1.      On December 31, 2018, Plaintiff Michael Dewayne Miller (Plaintiff), a former

employee of Gerber Collision, filed a lawsuit in the General Court of Justice of Craven County,

Superior Court Division, titled Michael Dewayne Miller v. Gerber Collision (Northeast), Inc.,

Boyd Group (U.S.), Inc., and Christopher Hardin, 18-CVS-01673 (the State Court Civil Action).

       2.      Plaintiff’s counsel caused Gerber Collision to be served with a copy of the

Summons (Exhibit A) and Complaint (Exhibit B) by service on its registered agent on January

2, 2019. Plaintiff’s counsel also caused Boyd Group to be served with a copy of the Summons




             Case 4:19-cv-00018-D Document 1 Filed 01/30/19 Page 1 of 4
(Exhibit C) and Complaint (Exhibit D) on January 8, 2019. Therefore, this Notice of Removal

is timely. See 28 U.S.C. § 1446(b).

       3.      This Court has federal question jurisdiction over the State Court Civil Action

pursuant to 28 U.S.C. § 1331 because Plaintiff asserts a claim for relief under the Americans

with Disabilities Act of 1990, as amended by the ADA Amendments Act of 2008, 42 U.S.C.

§§ 12101-11113. (See Exhibit B, ¶ 36.) Plaintiff’s state law claims in Counts II, III, and IV are

so related to his federal claim that they form part of the same case or controversy. 28 U.S.C.

§ 1367(a). To wit, the same allegations of unfair treatment and constructive discharge due to

Plaintiff’s disability underlie all of Plaintiff’s claims. (See Exhibit B, ¶¶ 50 (alleging, under the

ADAAA, that Plaintiff was discriminated against in his terms and conditions of employment,

and “forced out” of the workplace, because of his disability), 61 (nearly identical allegations

against individual Defendant Christopher Hardin in Plaintiff’s tortious interference with

contractual relations claim), 69 (stating that alleged “discriminatory and retaliatory conduct”

forms the basis of Plaintiff’s intentional infliction of emotional distress claim), and 78-79 (stating

that Plaintiff’s public policy/wrongful discharge claim under North Carolina law is also based on

alleged disability discrimination).) Therefore, this case is removable in its entirety without the

need to sever Plaintiff’s state law claims. 28 U.S.C. § 1441(c).

       4.      The individual Defendant, Christopher Hardin, has not been properly joined and

served. Accordingly, the only Defendants that have been properly joined and served are Gerber

Collision and Boyd Group, and both of them consent to removal of this action. See 28 U.S.C.

§ 1446(b)(2)(A).




            Case 4:19-cv-00018-D Document
                                      - 2- 1 Filed 01/30/19 Page 2 of 4
       5.      Defendants have attached to this filing true and correct copies of all process,

pleadings, and orders served on them in the State Court Civil Action. See Exhibits A-D; 28

U.S.C. § 1446(a).

       6.      Venue is proper in the United States District Court for the Eastern District of

North Carolina as this case was originally filed in the General Court of Justice of Craven County,

North Carolina, Superior Court Division, which lies within this District. See 28 U.S.C. §

1446(a); 28 U.S.C. § 113(a).

       7.      A true and complete copy of this Notice of Removal has been served by U.S. Mail

delivery upon the Clerk of the General Court of Justice of Craven County, North Carolina,

Superior Court Division for filing in accordance with 28 U.S.C. § 1446(d). A copy of the Notice

of Filing of Notice of Removal is attached hereto as Exhibit E, the original of which is being

filed with the General Court of Justice of Craven County, North Carolina, Superior Court

Division Civil Clerk. This Notice of Removal and a Notice of Filing of Notice of Removal have

also been served via overnight courier upon Plaintiff’s counsel.




Dated: January 30, 2019                           /s/ Steven A. Nigh
                                                  Steven A. Nigh, Bar No. 51837
                                                  snigh@littler.com
                                                  LITTLER MENDELSON, P.C.
                                                  Bank of America Corporate Center
                                                  100 North Tryon Street, Suite 4150
                                                  Charlotte, NC 28202
                                                  Telephone:        704.972.7000
                                                  Facsimile:        704.333.4005

                                                  Attorneys for Defendants
                                                  Gerber Collision (Northeast), Inc. and Boyd
                                                  Group (U.S.), Inc.




            Case 4:19-cv-00018-D Document
                                      - 3- 1 Filed 01/30/19 Page 3 of 4
                              CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2019, I electronically filed the foregoing

DEFENDANTS’ NOTICE OF REMOVAL with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to the following:



                                    Ralph T. Bryant, Jr.
                                       P.O. Box 723
                                    Newport, NC 28570
                                     Tel: 877-277-9495
                                    Fax: 252-294-1624
                             attorneyralphbryantjr@gmail.com

                                    Attorney for Plaintiff




                                                             /s/ Steven A. Nigh
                                                             Steven A. Nigh, Bar No. 51837
                                                             snigh@littler.com




           Case 4:19-cv-00018-D Document
                                     - 4- 1 Filed 01/30/19 Page 4 of 4
